NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK VARELA, on behalf of himself and          No.    16-56085
all other similarly situated,
                                                D.C. No.
                Plaintiff-Appellee,             5:16-cv-00577-DMG-KS

 v.

LAMPS PLUS, INC.; LAMPS PLUS                    ORDER*
CENTENNIAL, INC.; LAMPS PLUS
HOLDINGS, INC.; DOES, 1 through 10,
inclusive,

                Defendants-Appellants.

                On Remand from the United States Supreme Court

Before: FERNANDEZ and WARDLAW, Circuit Judges.

      In light of the Supreme Court’s decision in Lamps Plus, Inc. v. Varela, No.

17-988, 2019 WL 1780275 (U.S. Apr. 24, 2019), the memorandum disposition of

this Court dated August 3, 2017, is VACATED, and judgment is entered

REVERSING the district court’s judgment. We remand this case to the district

court for further proceedings consistent with the Supreme Court’s opinion.

      REVERSED and REMANDED.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.